DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 1-8 under 35 U.S.C. § 112(b) have been withdrawn in view of the claim amendments. 

Applicant’s arguments with respect to claims 1-8 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. US (2017/0019333) in view of Angelico et al. USP (5,706,274), further in view of Nakagawa USP (5,621,414), and further in view of Dunbar et al. US (2008/0291919).  

Regarding Claim 1, Burgess discloses a transmission device (see Fig. 1 & Fig. 3 i.e., bridge 3) comprising: N wireless transmission circuits (see Fig. 3 i.e., transmitter interfaces 702 & 711 (i.e., “N wireless transmission circuits”), [0078] i.e., embodiments of the specification relate to a bridge comprising first and second transmitter interfaces. Each is configured to transmit data over a respective communications path including one (or advantageously more than one) logical connection & [0094-0095] i.e., first path transmitter interface 707 & second path transmitter interface 711 (i.e., “N wireless transmission circuits”))

configured to establish wireless links (see Fig. 1 i.e., links 18-1-18-n & Fig. 3 i.e., links or connections of paths 702 & 703 established between bridge 3 and bridge 4) with a reception device (see Fig. 1 & Fig. 3 i.e., remote bridge 4), (see Para’s [0079-0082], [0096-0097], [0103] i.e., Referring to Figs. 1 and 4, in order to transfer data, multiple logical connections 18-1 18-n are established between ports 12-1 12-n of the bridge 3 and corresponding ports 19-1 19-n of the remote bridge 4, & [0107] i.e., the bridge 3 configures N logical connections 18-1 18-n)

and to transmit a piece of delivery data to the reception device, (see Fig.’s 1 & 3 i.e., Bridge 4 is a reception device which receives delivery data or data packets from bridge 3 via the connections & Para’s [0078] i.e., embodiments of the specification relate to a bridge comprising first and second transmitter interfaces. Each is configured to transmit data over a respective communications path including one (or advantageously more than one) logical connection. Each interface has a respective transmit buffer configured to store packets of data for transmission over the respective communication path, [0091] i.e., The data segments are data (i.e., “delivery data”) that is required to be communicates to the remote bridge 4 (i.e., “reception device”), [0100] i.e., The dispatcher 704 is configured to determine which of the first path transmitter interface 707 and the second path transmitter interface 711 is to be provided with data segments for transmission over its respective path 702, 703, & [0127])

N being an integer equal to or greater than two, (see Fig. 3 i.e., transmitter interfaces 702 & 711 (i.e., “N wireless transmission circuits”) Para’s [0078] i.e., first and second transmitter interfaces (i.e., N=2) of the bridge 3 & [0094-0095] i.e., there are two transmitter interfaces 707 & 711 therefore N=2)

N transmission buffers configured to couple to the N wireless transmission circuits, (see Para’s [0006-0008] i.e., first and second transmit buffers forming part of the first and second transmitter interfaces respectively, the first and second transmit buffers being configured to store packets of data for transmission over their respective communication path, [0028-0029], [0078] i.e., a bridge comprising first and second transmitter interfaces…Each interface has a respective transmit buffer configured to store packets of data for transmission over the respective communication path, [0083], & [0124])

each of the N transmission buffers being coupled to a respective one of the N wireless transmission circuits,  (see Fig. 3 i.e., first and second transmitter interfaces 702 & 711 each have a respective buffer & Para’s [0006-0008] i.e., first and second transmit buffers forming part of the first and second transmitter interfaces respectively, the first and second transmit buffers being configured to store packets of data for transmission over their respective communication path, [0028-0029], [0078] i.e., a bridge comprising first and second transmitter interfaces…Each interface has a respective transmit buffer configured to store packets of data for transmission over the respective communication path, [0083], & [0124]).

data storage (see Fig. 3 i.e., input data buffer 706) configured to couple to the N transmission buffers (see Fig. 3 i.e., input data buffer 706 is coupled or connected to transmission buffers included in first and second transmitter interfaces 702 & 711 via dispatcher 704 using a communication bus 17, see Fig. 2 i.e., components of the bridge 3 are coupled via bus 17), (see Para’s [0078], [0083], [0091-0094] i.e., Input data is received and stored in memory under control of a data cache 706 in the local bridge…An output of the data cache 706 is connected to an input of a dispatcher 704. As such, input data is provided to the dispatcher 704 by the data cache 706…From the dispatcher 704, the input data may be provided either to a first path transmitter 707 or a second path transmitter 711 (i.e., dispatcher 704 is connected to or coupled to the first and second transmitter interfaces 702 & 711)).

distribution control circuitry (see Fig. 3 i.e., dispatcher 704) configured to store at least a part of the piece of delivery data in each of the N transmission buffers from the data storage (see Para’s [0006-0008] i.e., first and second transmit buffers forming part of the first and second transmitter interfaces respectively, the first and second transmit buffers being configured to store packets of data for transmission over their respective communication path, [0078] i.e., Each interface has a respective transmit buffer configured to store packets of data for transmission over the respective communication path, [0083], [0091-0092] i.e., An output of the data cache 706 is connected to an input of a dispatcher 704. As such, input data is provided to the dispatcher 704 by the data cache 706. The dispatcher is an example of a data handling module, [0094] i.e., From the dispatcher 704, the input data may be provided either to a first path transmitter interface 707 or a second path transmitter interface 711, [0100] i.e., The dispatcher 704 is configured to determine which of the first path transmitter interface 707 and the second path transmitter interface 711 is to be provided with data segments for transmission over its respective path 702, 703, [0124], [0150] i.e., the dispatcher 704 begins preparing to provide the transmit interface 707, 711 for the path 702, 703 with data from the data cache 706 (i.e., “data storage”))

before the N wireless transmission circuits establish the wireless links; (see Fig. 6 i.e., S3 Move data to buffer in step S3 occurs before Create new logical connection in step S5 (i.e., step S5 establishes the connection or link). Thus the data may be stored in the first and second transmit buffer of transmit interfaces 702 & 711 of Fig. 3 before the connection or link is created or established & Para’ [0072] i.e., Fig. 6 is a flowchart illustrating a method of transmitting data between a transmitter and a receiver according to embodiments of the present specification, and is an alternative to the method of Fig. 4, [0121] i.e., An alternative method of transmitting data will now be described with reference to Fig. 6. & [0124] i.e., At step S3, data is moved to the transmit buffer 14, which is shown in Fig. 2, ready for transmission & [0127] i.e., If no logical connections 18 are available, a new logical connection 18 is created at step S5 by establishing a TCP stream socket between the bridges 3, 4, & [0132] i.e., first and second transmitter interfaces 707 & 711 is configured to perform the creation of logical connections). 

and transmission control circuitry (see Fig.’s 1 & 3 i.e., bridge 3 includes transmission control circuitry such as a processor & Fig. 2 i.e., processor 10) configured to instruct the N wireless transmission circuits (see Fig. 3 i.e., transmitter interfaces 702 & 711 (i.e., “N wireless transmission circuits”, Para’s [0078], [0081] i.e., processor 10 which controls the operation of the bridge 3 in accordance with software stored within a memory 11, [0083-0087] i.e., The processor 10 can communicate with various other components of the bridge 3 via bus 17, [0094-0095], & [0127]) to transmit the piece of delivery data stored in the N transmission buffers (see Fig. 3 i.e., first and second transmitter interfaces 702 & 711 each have a respective buffer for storing the delivery data for transmission over the respective path & Para’s [0008], [0078], [0083], & [0124]) after the N wireless transmission circuits establish the wireless links, (see Fig. 6 i.e., step S6 Transmit data n i.e., transmit interfaces will be instructed to transmit the stored data after the connection is created or established in S5 & Para’s [0008], [0078] i.e., Each interface has a respective transmit buffer configured to store packets of data for transmission over the respective communication path, [0083], [0124], & [0127] i.e., after the creation of a new logical connection 18 at step S5, network transfer packet n is transmitted on the logical connection 18 at step S6).   

While Burgess discloses the data storage configured (see Fig. 3 i.e., input data buffer 706) to couple to the N transmission buffers via a communication bus (see Fig. 3 i.e., input data buffer 706 is coupled or connected to transmission buffers included in first and second transmitter interfaces 702 & 711 via dispatcher 704 using a communication bus 17, see Fig. 2 i.e., components of the bridge 3 are coupled via bus 17 & Para’s [0078], [0083], & [0091-0094]), Burgess does not disclose the data storage configured to couple to the transmission buffers via a wired local area network (LAN). However the claim feature would be rendered obvious in view of Angelico et al. USP (5,706,274).

Angelico discloses a data storage (see Fig. 4 i.e., input data buffer 32) configured to couple to a transmission buffer (see Fig. 4 i.e., output data buffer 36)  via a wired local area network (LAN) (see Fig. 1 i.e., wired local area network (LAN) 14 & Fig. 4 i.e., wired LAN 14 which couples input data buffer 32 (i.e., “data storage”) to output data buffer 36 (i.e., transmission buffer) is used for delivering packets from input data buffer 32 to output data buffer 36 via CPU 34, Col. 2 lines 60-67 i.e., hard-wired bus 14 (i.e., “wired LAN”), & Col. 3 lines 25-45 i.e., Fig. 4 is a block diagram of a wireless router 16 as shown in Fig. 1. As shown, the connection 14 (i.e., “wired LAN”) to the LAN bus is provided to an input buffer memory 32 and the CPU 34. The CPU provides the data as it is to be transmitted through output buffer 36 to a radio portion 38 of the router, which includes a transmitter 40 and a receiver 42 linked to the output buffer…CPU 34 controls the operation of the router, and implements the algorithms of the present invention using data stored in a program memory 46. CPU 34 controls the flow of data to be transmitted, which is first received in buffer 32 and then transmitted out through buffer 36 to the radio 38 when the appropriate time for transmission is determined).

(Angelico suggests the connection 14 to the LAN bus is provided to an input buffer memory 32 and the CPU 34 for purposes of efficiently providing the data from input data buffer 32 to be transmitted through output buffer 36 to a radio portion 38 of the router 16 for properly controlling the flow of data via a wired LAN 14 (see Col. 3 lines 25-45)).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the data storage configured to couple to the N transmission buffers via a communication bus as disclosed in Burgess to be coupled via a wired local area network (LAN) based on the teachings of Angelico who discloses a data storage is configured to couple to a respective transmission buffer via a wired local area network (LAN) because the motivation lies in Angelico that the wired local area network (LAN) connection 14 is provided to an input buffer memory 32 and a CPU 34 for purposes of efficiently providing the data from input data buffer 32 to be transmitted through output buffer 36 to a radio portion 38 of a transmission device such as the router 16 for properly controlling the flow of data.     

The combination of Burgess in view of Angelico does not disclose a communication speed of the wired LAN. However the claim feature would be rendered obvious in view of Nakagawa USP (5,621,414).

Nakagawa discloses a communication speed of the wired LAN (see Col. 6 lines 20-25 i.e., The Ethernet has a feature that the LAN thereof can be constructed with comparative simplicity and low cost. Such Bus-type LAN (i.e., “wired LAN”)  accomplishes the transmission speed of 10M-bits/sec., and co-axial cables (i.e., “wired LAN”) are employed as the transmission medium).

(Nakagawa suggests the Ethernet has a feature that the LAN thereof can be constructed with comparative simplicity and low cost using a Bus-type LAN that accomplishes the transmission speed of 10M-bits/sec (see Col. 6 lines 20-25)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the wired LAN discloses in the teachings of Burgess in view of Angelico to use a communication speed such as the communication speed of 10M-bits/sec used for the wired LAN disclosed in the teachings of Nakagawa because the motivation lies in Nakagawa that Ethernet has a feature that the LAN thereof can be constructed with comparative simplicity and low cost using a Bus-type LAN that accomplishes the transmission speed of 10M-bits/sec. 

The combination of Burgess in view of Angelico, and further in view of Nakagawa does not disclose the claim feature of the communication speed of the wired LAN being slower than a communication speed of the wireless link. However the claim feature would be rendered obvious in view of Dunbar et al. US (2008/0291919).  

Dunbar discloses the communication speed of the wired LAN being slower than a communication speed of the wireless link (see Fig. 1 i.e., 108 & Para’s [0024] i.e., links 108 may be wireless connections [0025] i.e., A LAG may be the combination of a plurality of links into a single logical link. For example, two links 108 may be grouped together to form one aggregated link between nodes 102 and 104. When individual links 108 are aggregated, the bandwidth associated with the links 108 may also be aggregated. For example, if two links 108 each have a bandwidth of about one gigabit per second (Gbps) (i.e., communication speed of 10M-bits/sec of wired LAN is slower than communication speed of 1Gbps for the wireless link) and are aggregated together, then the aggregated link may have a bandwidth of about two Gbps). 

(Dunbar suggests the link aggregation may conform to IEEE standard (see Para [0025]) and that the aggregated links may allow bandwidth to be increased with greater granularity than individual links which allows bandwidth to be upgraded incrementally, and may be more cost effective than other upgrade solutions and may also provide increased resiliency, (see Para’s [0026-0027])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the communication speed of the wired LAN which is 10M-bits/sec as disclosed in Burgess in view of Angelico, and further in view of Nakagawa to be slower than a communication speed of the wireless link 108 of the link aggregation of wireless links 108 as disclosed in Dunbar who discloses a communication speed of the wireless link is 1Gbps because the motivation lies in Dunbar that the communication speed assigned for the wireless link of the link aggregation may conform to IEEE standard and that the aggregated links may allow bandwidth to be increased with greater granularity than individual links which allows bandwidth to be upgraded incrementally, and may be more cost effective than other upgrade solutions and may also provide increased resiliency. 

Regarding Claim 3, Burgess discloses the transmission device (see Fig. 3 i.e., Bridge 3) according to claim 1, wherein the distribution control circuitry (see Fig. 3 i.e., 704) divides the piece of delivery data into a plurality of pieces of division data, (see Para’s [0078] i.e., Each interface has a respective transmit buffer configured to store packets of data (i.e., “division data”) for transmission over the respective communication path,  [0091] i.e., Input data is received and stored in memory under control of a data cache 706 in the local bridge 3…The input data is received as discrete data segments…The data segments are data that is required to be communicated to the remote bridge 4, [0092] i.e., An output of the data cache 706 is connected to an input of a dispatcher 704. As such, input data is provided to the dispatcher 704 by the data cache 706. The dispatcher is an example of a data handling module (i.e., the dispatcher 704 will provide divisions of the input data to the respective buffers in transmit interfaces 702 & 711 in Fig. 3, and thus divides the delivery data), [0094-0095], [0151], [0171-0172] i.e., Once a path 702, 703 has been determined at step S4, the dispatcher 704 begins preparing to provide the transmit interface 707, 711 for the path 702, 703 with data (i.e., “division data”) from the data cache 706)

 and stores the plurality of pieces of division data in the N transmission buffers, (see Para’s [0078] i.e., Each interface has a respective transmit buffer configured to store packets of data (i.e., “division data”) for transmission over the respective communication path,  [0091] i.e., Input data is received and stored in memory under control of a data cache 706 in the local bridge 3…The input data is received as discrete data segments…The data segments are data that is required to be communicated to the remote bridge 4, [0092] i.e., An output of the data cache 706 is connected to an input of a dispatcher 704. As such, input data is provided to the dispatcher 704 by the data cache 706. The dispatcher is an example of a data handling module (i.e., the dispatcher 704 will provide divisions of the input data to the respective buffers in transmit interfaces 702 & 711 in Fig. 3, and thus divides the delivery data), [0094-0095], [0151], [0171-0172] i.e., Once a path 702, 703 has been determined at step S4, the dispatcher 704 begins preparing to provide the transmit interface 707, 711 for the path 702, 703 with data (i.e., “division data”) from the data cache 706).
   
Regarding Claim 4, Burgess discloses the transmission device according to claim 3, wherein the distribution control circuitry determines a ratio of a size of each of the plurality of pieces of the division data with respect to a size of the piece of delivery data (see Para’s [0021-0022], [0091] i.e., The input data received includes a data size, [0145-0146] i.e., On the basis of these measured parameters (i.e., path speed), the AI transmitter modules 709, 713 calculate, for, their respective path 702, 703, a number of bytes (i.e., “ratio” of division data) that are required to be put onto the path per unit time, [0171-0172] i.e., Once a path 702, 703 has been determined at step S4, the dispatcher 704 begins preparing to provide the transmit interface 707, 711 for the path 702, 703 with data (i.e., “division data”) from the data cache 706) based on a communication speed of a wireless link associated with a respective transmission buffer of the N transmission buffers, (see Para’s [0035-0037], [0145] i.e., In providing information to assist the dispatcher 704 to determine which of the paths 702, 703 has the greatest need for data, the AI transmitter modules 709, 713 perform a number of calculations. In particular, the AI transmitter modules 709, 713 calculates some transmission parameters including…speed…Speed of the physical path 5, 702, 703 is determined by determining the quantity of data that is successfully transmitted in a time window & [0146] i.e., On the basis of these measured parameters, the AI transmitter modules 709, 713 calculate, for, their respective path 702, 703, a number of bytes (i.e., “ratio” of division data) that are required to be put onto the path per unit time). 

Regarding Claim 8, Burgess discloses a transmission method of a transmission device see Fig. 1 & Fig. 3 i.e., bridge 3) that establishes N wireless links with a reception device (see Fig. 1 & Fig. 3 i.e., remote bridge 4), (see Para’s [0079-0082], [0096-0097], [0103] i.e., Referring to Figs. 1 and 4, in order to transfer data, multiple logical connections 18-1 18-n are established between ports 12-1 12-n of the bridge 3 and corresponding ports 19-1 19-n of the remote bridge 4, & [0107] i.e., the bridge 3 configures N logical connections 18-1 18-n).

and transmits a piece of delivery data to the reception device, (see Fig.’s 1 & 3 i.e., Bridge 4 is a reception device which receives delivery data or data packets from bridge 3 via the connections & Para’s [0078] i.e., embodiments of the specification relate to a bridge comprising first and second transmitter interfaces. Each is configured to transmit data over a respective communications path including one (or advantageously more than one) logical connection. Each interface has a respective transmit buffer configured to store packets of data for transmission over the respective communication path, [0091] i.e., The data segments are data (i.e., “delivery data”) that is required to be communicates to the remote bridge 4 (i.e., “reception device”), [0100] i.e., The dispatcher 704 is configured to determine which of the first path transmitter interface 707 and the second path transmitter interface 711 is to be provided with data segments for transmission over its respective path 702, 703, & [0127])

N being an integer equal to or greater than two (see Fig. 1 & Fig. 3 i.e., transmitter interfaces 702 & 711 Para’s [0078] i.e., first and second transmitter interfaces of the bridge 3, [0082], [0094-0095] i.e., there are two transmitter interfaces 707 & 711 connected to paths 702, 703 therefore N=2, & [0103]), the transmission method comprising: storing, before the N wireless links are established (see Fig. 6 i.e., S3 Move data to buffer in step S3 occurs before Create new logical connection in step S5 (i.e., step S5 establishes the connection or link). Thus the data may be stored in the first and second transmit buffer of transmit interfaces 702 & 711 of Fig. 3 before the connection or link is created or established & Para’ [0072] i.e., Fig. 6 is a flowchart illustrating a method of transmitting data between a transmitter and a receiver according to embodiments of the present specification, and is an alternative to the method of Fig. 4, [0121] i.e., An alternative method of transmitting data will now be described with reference to Fig. 6. & [0124] i.e., At step S3, data is moved to the transmit buffer 14, which is shown in Fig. 2, ready for transmission & [0127] i.e., If no logical connections 18 are available, a new logical connection 18 is created at step S5 by establishing a TCP stream socket between the bridges 3, 4, & [0132] i.e., first and second transmitter interfaces 707 & 711 is configured to perform the creation of logical connections), at least a part of the piece of delivery data in each of N transmission buffers from data storage, (see Fig. 3 i.e., input data buffer 706 (i.e., “data storage”) is coupled or connected to transmission buffers included in first and second transmitter interfaces 702 & 711 via dispatcher 704 using a communication bus 17, see Fig. 2 i.e., components of the bridge 3 are coupled via bus 17 & Para’s [0006-0008] i.e., first and second transmit buffers forming part of the first and second transmitter interfaces respectively, the first and second transmit buffers being configured to store packets of data for transmission over their respective communication path, [0078] i.e., Each interface has a respective transmit buffer configured to store packets of data for transmission over the respective communication path, [0083], [0091-0092] i.e., An output of the data cache 706 is connected to an input of a dispatcher 704. As such, input data is provided to the dispatcher 704 by the data cache 706. The dispatcher is an example of a data handling module, [0094] i.e., From the dispatcher 704, the input data may be provided either to a first path transmitter interface 707 or a second path transmitter interface 711, [0100] i.e., The dispatcher 704 is configured to determine which of the first path transmitter interface 707 and the second path transmitter interface 711 is to be provided with data segments for transmission over its respective path 702, 703, [0124], [0150] i.e., the dispatcher 704 begins preparing to provide the transmit interface 707, 711 for the path 702, 703 with data from the data cache 706 (i.e., “data storage”))

and transmitting, after the N wireless links are established (see Fig. 6 i.e., step S6 Transmit data n i.e., transmit interfaces will be instructed to transmit the stored data after the connection is created or established in S5 & Para’s [0008], [0078] i.e., Each interface has a respective transmit buffer configured to store packets of data for transmission over the respective communication path, [0083], [0124], & [0127] i.e., after the creation of a new logical connection 18 at step S5, network transfer packet n is transmitted on the logical connection 18 at step S6), the piece of delivery data stored in each of the N transmission buffers via a respective one of the N wireless links, (see Fig. 3 i.e., first and second transmitter interfaces 702 & 711 each have a respective buffer for storing the delivery data for transmission over the respective path & Para’s [0008], [0078], [0083], & [0124])

wherein each of the N transmission buffers is associated with the respective one of the N wireless links, (see Fig. 3 i.e., first and second transmitter interfaces 702 & 711 each have a respective buffer associated with a link or path 702 & 703 & Para’s [0006-0008] i.e., first and second transmit buffers forming part of the first and second transmitter interfaces respectively, the first and second transmit buffers being configured to store packets of data for transmission over their respective communication path, [0028-0029], [0078] i.e., a bridge comprising first and second transmitter interfaces…Each interface has a respective transmit buffer configured to store packets of data for transmission over the respective communication path, [0083], & [0124])

While Burgess discloses the data storage configured (see Fig. 3 i.e., input data buffer 706) to connected to the N transmission buffers via a communication bus (see Fig. 3 i.e., input data buffer 706 is coupled or connected to transmission buffers included in first and second transmitter interfaces 702 & 711 via dispatcher 704 using a communication bus 17, see Fig. 2 i.e., components of the bridge 3 are coupled via bus 17 & Para’s [0078], [0083], & [0091-0094]), Burgess does not disclose the data storage connected to the transmission buffers via a wired local area network (LAN). However the claim feature would be rendered obvious in view of Angelico et al. USP (5,706,274).

Angelico discloses a data storage (see Fig. 4 i.e., input data buffer 32) configured to couple to a transmission buffer (see Fig. 4 i.e., output data buffer 36)  via a wired local area network (LAN) (see Fig. 1 i.e., wired local area network (LAN) 14 & Fig. 4 i.e., wired LAN 14 which couples input data buffer 32 (i.e., “data storage”) to output data buffer 36 (i.e., transmission buffer) is used for delivering packets from input data buffer 32 to output data buffer 36 via CPU 34, Col. 2 lines 60-67 i.e., hard-wired bus 14 (i.e., “wired LAN”), & Col. 3 lines 25-45 i.e., Fig. 4 is a block diagram of a wireless router 16 as shown in Fig. 1. As shown, the connection 14 (i.e., “wired LAN”) to the LAN bus is provided to an input buffer memory 32 and the CPU 34. The CPU provides the data as it is to be transmitted through output buffer 36 to a radio portion 38 of the router, which includes a transmitter 40 and a receiver 42 linked to the output buffer…CPU 34 controls the operation of the router, and implements the algorithms of the present invention using data stored in a program memory 46. CPU 34 controls the flow of data to be transmitted, which is first received in buffer 32 and then transmitted out through buffer 36 to the radio 38 when the appropriate time for transmission is determined).

(Angelico suggests the connection 14 to the LAN bus is provided to an input buffer memory 32 and the CPU 34 for purposes of efficiently providing the data from input data buffer 32 to be transmitted through output buffer 36 to a radio portion 38 of the router 16 for properly controlling the flow of data via a wired LAN 14 (see Col. 3 lines 25-45)).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the data storage configured to couple or connect to the N transmission buffers via a communication bus as disclosed in Burgess to be connected or coupled via a wired local area network (LAN) based on the teachings of Angelico who discloses a data storage is configured to couple to a respective transmission buffer via a wired local area network (LAN) because the motivation lies in Angelico that the wired local area network (LAN) connection 14 is provided to an input buffer memory 32 and a CPU 34 for purposes of efficiently providing the data from input data buffer 32 to be transmitted through output buffer 36 to a radio portion 38 of a transmission device such as the router 16 for properly controlling the flow of data.     

The combination of Burgess in view of Angelico does not disclose a communication speed of the wired LAN. However the claim feature would be rendered obvious in view of Nakagawa USP (5,621,414).

Nakagawa discloses a communication speed of the wired LAN (see Col. 6 lines 20-25 i.e., The Ethernet has a feature that the LAN thereof can be constructed with comparative simplicity and low cost. Such Bus-type LAN (i.e., “wired LAN”)  accomplishes the transmission speed of 10M-bits/sec., and co-axial cables (i.e., “wired LAN”) are employed as the transmission medium).

(Nakagawa suggests the Ethernet has a feature that the LAN thereof can be constructed with comparative simplicity and low cost using a Bus-type LAN that accomplishes the transmission speed of 10M-bits/sec (see Col. 6 lines 20-25)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the wired LAN discloses in the teachings of Burgess in view of Angelico to use a communication speed such as the communication speed of 10M-bits/sec used for the wired LAN disclosed in the teachings of Nakagawa because the motivation lies in Nakagawa that Ethernet has a feature that the LAN thereof can be constructed with comparative simplicity and low cost using a Bus-type LAN that accomplishes the transmission speed of 10M-bits/sec. 

The combination of Burgess in view of Angelico, and further in view of Nakagawa does not disclose the claim feature of the communication speed of the wired LAN being slower than a communication speed of the wireless link. However the claim feature would be rendered obvious in view of Dunbar et al. US (2008/0291919).  

Dunbar discloses the communication speed of the wired LAN being slower than a communication speed of the wireless link (see Fig. 1 i.e., 108 & Para’s [0024] i.e., links 108 may be wireless connections [0025] i.e., A LAG may be the combination of a plurality of links into a single logical link. For example, two links 108 may be grouped together to form one aggregated link between nodes 102 and 104. When individual links 108 are aggregated, the bandwidth associated with the links 108 may also be aggregated. For example, if two links 108 each have a bandwidth of about one gigabit per second (Gbps) (i.e., communication speed of 10M-bits/sec of wired LAN is slower than communication speed of 1Gbps for the wireless link) and are aggregated together, then the aggregated link may have a bandwidth of about two Gbps). 

(Dunbar suggests the link aggregation may conform to IEEE standard (see Para [0025]) and that the aggregated links may allow bandwidth to be increased with greater granularity than individual links which allows bandwidth to be upgraded incrementally, and may be more cost effective than other upgrade solutions and may also provide increased resiliency, (see Para’s [0026-0027])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the communication speed of the wired LAN which is 10M-bits/sec as disclosed in Burgess in view of Angelico, and further in view of Nakagawa to be slower than a communication speed of the wireless link 108 of the link aggregation of wireless links 108 as disclosed in Dunbar who discloses a communication speed of the wireless link is 1Gbps because the motivation lies in Dunbar that the communication speed assigned for the wireless link of the link aggregation may conform to IEEE standard and that the aggregated links may allow bandwidth to be increased with greater granularity than individual links which allows bandwidth to be upgraded incrementally, and may be more cost effective than other upgrade solutions and may also provide increased resiliency. 

3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. US (2017/0019333) in view of Angelico et al. USP (5,706,274), further in view of Nakagawa USP (5,621,414), and further in view of Dunbar et al. US (2008/0291919) as applied to claim 1 above, and further in view of Liu et al. US (2005/0243722). 

Regarding Claim 2, the combination of Burgess in view of Angelico, further in view of Nakagawa, and further in view of Dunbar discloses the transmission device according to claim 1, but does not disclose wherein the distribution control circuitry stores a piece of duplicated data of the piece of delivery data in each of the N transmission buffers. However the claim feature would be rendered obvious in view of Liu et al. US (2005/0243722).

Liu discloses wherein distribution control circuitry (see Fig. 3, 24) stores a piece of duplicated data (see Fig. 3 i.e., duplicated data 42 sent to output buffers 22) of a piece of delivery data (see Para [0054] i.e., stream content) in each of the N transmission buffers (see Para’s [0039-0040] i.e., copying data packets and sending the copies to the output buffers & [0054] i.e., the backup buffer transmits copies 42 to the output buffers 22 for forwarding).

(Liu suggests the copies of data packets or duplicated data are stored in each of the output buffers 22 to ensure data integrity and to restore data packets that were lost during node failure, (see Para’s [0047] & [0054])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the distribution control circuitry which sends delivery data to the N transmission buffers as disclosed in Burgess in view of Angelico, further in view of Nakagawa, and further in view of Dunbar to store a piece of duplicated data of the piece of delivery data in each of the N transmission buffers as disclosed in the teachings of Liu because the motivation lies in Liu to ensure data integrity and to restore data packets that were lost during node failure by storing copies of data packets or duplicated data in each of the output buffers 22. 

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. US (2017/0019333) in view of Angelico et al. USP (5,706,274), further in view of Nakagawa USP (5,621,414), and further in view of Dunbar et al. US (2008/0291919) as applied to claim 3 above, and further in view of Goldentouch et al. US (2018/0262749).

Regarding Claim 5, the combination of Burgess in view of Angelico, further in view of Nakagawa, and further in view of Dunbar discloses the transmission device according to claim 3, including the claim features of each of the plurality of pieces of division data stored in a respective transmission buffer of the N transmission buffers, (Burgess, see Fig. 3 i.e., respective first and second transmitter interfaces 702 & 711 each have a respective buffer for storing division data & Para [0078] i.e., Each interface has a respective transmit buffer configured to store packets of data (i.e., “division data”) for transmission over the respective communication path,  [0091] i.e., Input data is received and stored in memory under control of a data cache 706 in the local bridge 3…The input data is received as discrete data segments…The data segments are data that is required to be communicated to the remote bridge 4, [0092] i.e., An output of the data cache 706 is connected to an input of a dispatcher 704. As such, input data is provided to the dispatcher 704 by the data cache 706. The dispatcher is an example of a data handling module (i.e., the dispatcher 704 will provide divisions of the input data to the respective buffers in transmit interfaces 702 & 711 in Fig. 3, and thus divides the delivery data), [0094-0095], [0151], [0171-0172] i.e., Once a path 702, 703 has been determined at step S4, the dispatcher 704 begins preparing to provide the transmit interface 707, 711 for the path 702, 703 with data (i.e., “division data”) from the data cache 706).

and  another piece of division data being one of a plurality of pieces of division data stored in another transmission buffer of the N transmission buffers, (Burgess, see Para’s [0008] i.e., second transmit (i.e., “another transmission buffer”) buffer being configured to store packets of data (i.e., “another” piece of division data)  & [0078] i.e., Each interface has a respective transmit buffer configured to store packets of data (i.e., “division data”) for transmission over the respective communication path).

The combination of Burgess in view of Angelico, further in view of Nakagawa, and further in view of Dunbar does not disclose the claim features of the distribution control circuitry adds, to each of the plurality of pieces of division data stored in a respective transmission buffer of the N transmission buffers, a piece of overlapping data that is a part of another piece of division data, the other piece of division data being one of the plurality of pieces of division data stored in another transmission buffer of the N transmission buffers. However the claim features would be rendered obvious in view of Goldentouch et al. US (2018/0262749).

Goldentouch discloses adding, to each of a plurality of pieces of division data stored in a respective transmission buffer of the N transmission buffers, (see Para [0029] i.e., By still another embodiment, the data inserted in at least one of the plurality of memory buffers, at least partially overlaps data inserted in at least one other of the plurality of memory buffers)

a piece of overlapping data that is a part of another piece of division data, (see Para [0029] i.e., By still another embodiment, the data inserted in at least one of the plurality of memory buffers, at least partially overlaps data inserted in at least one other of the plurality of memory buffers)

the other piece of division data being one of a plurality of pieces of division data stored in another transmission buffer of the N transmission buffers (see Para [0029] i.e., By still another embodiment, the data inserted in at least one of the plurality of memory buffers, at least partially overlaps data inserted in at least one other of the plurality of memory buffers). 

(Goldentouch suggests a new approach is proposed by the present invention for overcoming the problems of increasing memory requirements (see Para [0007])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the distribution circuitry of the N transmission buffers which stores each of the plurality of pieces of division data as disclosed in Burgess in view of Angelico, further in view of Nakagawa, and further in view of Dunbar to perform the features of adding, to each of the plurality of pieces of division data stored in a respective transmission buffer of the N transmission buffers, a piece of overlapping data that is a part of another piece of division data, the other piece of division data being one of a plurality of pieces of division data stored in another transmission buffer of N transmission buffers as disclosed in the teachings of Goldentouch because the motivation lies in Goldentouch for resolving increasing memory requirements in memory buffers based on adding overlapping data to a memory buffer. 

5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. US (2017/0019333) in view of Angelico et al. USP (5,706,274), further in view of Nakagawa USP (5,621,414), and further in view of Dunbar et al. US (2008/0291919) as applied to claim 1 above, and further in view of Nagatake et al. US (2010/0322188).

Regarding Claim 7, the combination of Burgess in view of Angelico, further in view of Nakagawa, and further in view of Dunbar discloses the transmission device according to claim 1, including non-transmitted part of the piece of delivery data stored in each of the N transmission buffers (Burgess, see Fig. 3 i.e., respective first and second transmitter interfaces 702 & 711 each have a respective buffer for storing division data & Para [0078] i.e., Each interface has a respective transmit buffer configured to store packets of data (i.e., “division data”) for transmission over the respective communication path), but does not disclose the claim feature of wherein the transmission control circuitry instructs to give priority on transmission to a non-transmitted part of the part of the piece of delivery data stored in each of the N transmission buffers, the non-transmitted part being a part of the piece of delivery data that has not been transmitted yet. However the claim feature would be rendered obvious in view of Nagatake et al. US (2010/0322188).

Nagatake discloses wherein transmission control circuitry (see Fig. 2 i.e., 22-1) instructs to give priority on transmission to a non-transmitted part of a part of a piece of delivery data stored in a transmission buffer, (see Fig. 2 & Para [0044] i.e., The base station 2-1 includes a buffer 21-1 that temporarily stored data received from the base station control device 1, a read control unit 22-1 that calculates a wireless transmission priority of each of data packets destined to multiple users stored in the buffer 21-1 (i.e., “non-transmitted part”) and reads data packets stored in the buffer 21-1 based on wireless transmission priorities).

the non-transmitted part being a part of the piece of delivery data that has not been transmitted yet (see Fig. 2 & Para [0044] i.e., The base station 2-1 includes a buffer 21-1 that temporarily stored data received from the base station control device 1, a read control unit 22-1 that calculates a wireless transmission priority of each of data packets destined to multiple users stored in the buffer 21-1 (i.e., “non-transmitted part”) and reads data packets stored in the buffer 21-1 based on wireless transmission priorities).

(Nagatake suggests the priority control is performed for satisfying QoS of multiple users (see Para [0006])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the non-transmitted part of the piece of delivery data stored in each of the N transmission buffers as disclosed in Burgess in view of Angelico, further in view of Nakagawa, and further in view of Dunbar to perform giving priority on transmission to a non-transmitted part of a part of a piece of delivery data stored in a respective transmission buffer as disclosed in Nagatake because the motivation lies in Nagatake that the priority control on the buffered data is performed for satisfying QoS of multiple users. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461